FILED

UNITED STATES DISTRICT COURT NOV 12 2019
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts
Matthew Curry, )
)
Plaintiff, )
)
Vv. ) Civil Action No. 19-3021 (UNA)

)
United States, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

“Federal courts are courts of limited jurisdiction. They possess only that power
authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited
jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations
omitted). Under the doctrine of sovereign immunity, the United States and its agencies may be
sued only upon consent, which must be clear and unequivocal. United States v. Mitchell, 445
U.S. 535, 538 (1980) (citation omitted). A waiver of sovereign immunity “must be
unequivocally expressed in statutory text, and [it cannot] be implied.” Lane v. Pena, 518 US.
187, 192 (1996) (citations omitted). A party seeking relief in the district court must at least plead
facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead

such facts warrants dismissal of the action.
 

Plaintiff is a resident of Washington, D.C. He has filed an Amended Complaint against
the United States [Dkt. # 3]. Neither the 13-page pleading nor the original complaint [Dkt. # 1]
establishes a waiver of the United States’ immunity. Accordingly, this case will be dismissed. A

separate order accompanies this Memorandum Opinion.

Lawn (L~—

Date: November O , 2019 United Stites District Judge
